


Exhibit 10.3

Execution Version

PLEDGE AGREEMENT

        PLEDGE AGREEMENT dated as of July 30, 2004, among ROCKWOOD SPECIALTIES
INTERNATIONAL, INC., a Delaware corporation ("Holdings"), ROCKWOOD SPECIALTIES
GROUP, INC., a Delaware corporation (the "US Borrower"), the undersigned
Subsidiaries of the US Borrower listed on Schedule 1 hereto (each a "Subsidiary
Pledgor" and, collectively, the "Subsidiary Pledgors"; the US Borrower, Holdings
and the Subsidiary Pledgors are referred to collectively herein as the
"Pledgors") and CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands
Branch, as administrative agent (in such capacity, the "Administrative Agent")
for the lenders (the "Lenders") from time to time parties to the Credit
Agreement dated as of July 30, 2004 (as the same may be amended, supplemented or
otherwise modified from time to time, the "Credit Agreement"), among the US
Borrower, Rockwood Specialties Limited, a company incorporated under the laws of
England and Wales (the "UK Borrower" and, together with the US Borrower, the
"Borrowers"), Holdings, the Lenders, the Administrative Agent and UBS Securities
LLC and Goldman Sachs Credit Partners L.P., as co-syndication agents (in such
capacity, the "Co-Syndication Agents") for the Lenders.

W I T N E S S E T H:

        WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have
severally agreed to make Loans to the Borrowers and the Letter of Credit Issuer
has agreed to issue Letters of Credit for the account of the Borrowers
(collectively, the "Extensions of Credit") upon the terms and subject to the
conditions set forth therein and (b) one or more Lenders or Affiliates of
Lenders may from time to time enter into Hedge Agreements with the Borrowers or
any of the Restricted Subsidiaries;

        WHEREAS, pursuant to the Guarantee (the "Guarantee") dated as of the
date hereof, Holdings and each Subsidiary Pledgor has unconditionally and
irrevocably guaranteed, as primary obligor and not merely as surety, to the
Administrative Agent, for the ratable benefit of the Secured Parties the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations (as defined below);

        WHEREAS, each Subsidiary Pledgor is a Domestic Subsidiary of the US
Borrower;

        WHEREAS, the proceeds of the Extensions of Credit will be used in part
to enable the Borrowers to make valuable transfers to the Subsidiary Pledgors in
connection with the operation of their respective businesses;

        WHEREAS, each Pledgor acknowledges that it will derive substantial
direct and indirect benefit from the making of the Extensions of Credit;

        WHEREAS, it is a condition precedent to the obligation of the Lenders
and the Letter of Credit Issuer to make their respective Extensions of Credit to
the Borrowers under the Credit Agreement that the US Borrower, Holdings and the
Subsidiary Pledgors shall have executed and delivered this Pledge Agreement to
the Administrative Agent for the ratable benefit of the Secured Parties; and

        WHEREAS, (a) Holdings is the legal and beneficial owner of all the
issued and outstanding shares of capital stock of the US Borrower, (b) the US
Borrower and the Subsidiary Pledgors are the legal and beneficial owners of the
Equity Interests described under Schedule 2 hereto and issued by the entities
named therein (the pledged Equity Interests described under (a) and (b) are,
together with any Equity Interests obtained in the future of the issuer of such
Pledged Shares (the "After-acquired Shares"), referred to collectively herein as
the "Pledged Shares") and (c) each of the Pledgors is the legal and beneficial
owner of the Indebtedness (the "Pledged Debt") described under Schedule 2
hereto;

        NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Co-Syndication Agents and the Lenders and the Letter
of Credit Issuer to enter into the Credit Agreement and to induce the Lenders
and the Letter of Credit Issuer to make their respective

--------------------------------------------------------------------------------




Extensions of Credit to the Borrowers under the Credit Agreement and to induce
one or more Lenders or Affiliates of Lenders to enter into Hedge Agreements with
the Borrowers and/or the Restricted Subsidiaries, the Pledgors hereby agree with
the Administrative Agent, for the ratable benefit of the Secured Parties, as
follows:

        1.     Defined Terms.

        (a)   Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement and all terms defined in the Uniform Commercial Code from time to time
in effect in the State of New York (the "NY UCC") and not defined herein shall
have the meanings specified therein; the term "instrument" shall have the
meaning specified in Article 9 of the NY UCC.

        (b)   As used herein, the term "Closing Time" means 24:00 (German time)
on the Closing Date.

        (c)   As used herein, the term "Equity Interests" means shares of
capital stock, partnership interests, membership interests in a limited
liability company, beneficial interests in a trust or other equity ownership
interests in a Person of whatever nature, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any of the foregoing.

        (d)   As used herein, the term "Obligations" means the collective
reference to (i) the due and punctual payment of (x) the principal of and
premium, if any, and interest at the applicable rate provided in the Credit
Agreement (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (y) each payment required to be made by the Borrowers under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral, and (z) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrowers or any other Credit Party to any of the Secured Parties under the
Credit Agreement and the other Credit Documents, (ii) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Borrowers under or pursuant to the Credit Agreement and the other Credit
Documents, (iii) the due and punctual payment and performance of all the
covenants, agreements, obligations and liabilities of each Credit Party under or
pursuant to this Pledge Agreement or the other Credit Documents, (iv) the due
and punctual payment and performance of all obligations of each Borrower or
Restricted Subsidiary under each Hedge Agreement that (x) is in effect on the
Closing Date with a counterparty that is a Lender or an Affiliate of a Lender as
of the Closing Date or (y) is entered into after the Closing Date with any
counterparty that is a Lender or an Affiliate of a Lender at the time such Hedge
Agreement is entered into and (v) the due and punctual payment and performance
of all obligations in respect of overdrafts and related liabilities owed to the
Administrative Agent or its Affiliates arising from or in connection with
treasury, depositary or cash management services or in connection with any
automated clearinghouse transfer of funds.

        (e)   As used herein, the term "Secured Parties" means (i) the Lenders,
(ii) the Letter of Credit Issuer, (iii) the Swingline Lender, (iv) the
Administrative Agent, (v) the Co-Syndication Agents, (vi) each counterparty to a
Hedge Agreement the obligations under which constitute Obligations, (vii) the
beneficiaries of each indemnification obligation undertaken by any Credit Party
under any Credit Document and (viii) any successors, indorsees, transferees and
assigns of each of the foregoing.

2

--------------------------------------------------------------------------------




        (f)    References to "Lenders" in this Pledge Agreement shall be deemed
to include Affiliates of Lenders that may from time to time enter into Hedge
Agreements with any Borrower or Restricted Subsidiary.

        (g)   The words "hereof," "herein" and "hereunder" and words of similar
import when used in this Pledge Agreement shall refer to this Pledge Agreement
as a whole and not to any particular provision of this Pledge Agreement, and
Section references are to Sections of this Pledge Agreement unless otherwise
specified. The words "include", "includes" and "including" shall be deemed to be
followed by the phrase "without limitation".

        (h)   The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

        2.     Grant of Security.    Each Pledgor hereby transfers, assigns and
pledges to the Administrative Agent for the ratable benefit of the Secured
Parties, and hereby grants to the Administrative Agent for the ratable benefit
of the Secured Parties, a security interest, which security interest shall
attach immediately upon the Closing Time ("Security Interest"), in all of such
Pledgor's right, title and interest in the following, whether now owned or
existing or hereafter acquired or existing (collectively, the "Collateral"):

        (a)   the Pledged Shares held by such Pledgor and the certificates
representing such Pledged Shares and any interest of such Pledgor in the entries
on the books of the issuer of the Pledged Shares or any financial intermediary
pertaining to the Pledged Shares and all dividends, cash, warrants, rights,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Shares, provided that the Pledged Shares under this Pledge
Agreement shall not include more than 65 percent of the issued and outstanding
Equity Interests in any Foreign Subsidiary;

        (b)   the Pledged Debt and the instruments evidencing the Pledged Debt
owed to such Pledgor, and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Pledged Debt; and

        (c)   to the extent not covered by clauses (a) and (b) above,
respectively, all proceeds of any or all of the foregoing Collateral. For
purposes of this Pledge Agreement, the term "proceeds" shall include all
"proceeds" as defined in the NY UCC and shall also include proceeds of any
indemnity or guarantee payable to any Pledgor or the Administrative Agent from
time to time with respect to any of the Collateral.

        3.     Security for Obligations.    This Pledge Agreement secures the
payment of all Obligations of each Credit Party. Without limiting the generality
of the foregoing, this Pledge Agreement secures the payment of all amounts that
constitute part of the Obligations and would be owed by any of the Credit
Parties to the Administrative Agent or the Lenders under the Credit Documents
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving any
Credit Party.

        4.     Delivery of the Collateral.    All certificates or instruments,
if any, representing or evidencing the Collateral shall be promptly delivered to
and held by or on behalf of the Administrative Agent pursuant hereto and shall
be in suitable form for transfer by delivery, or shall be accompanied by duly
executed instruments or documents of transfer or assignment in blank, all in
form and substance reasonably satisfactory to the Administrative Agent. The
Administrative Agent shall have the right, at any time after the occurrence and
during the continuance of an Event of Default and without notice to any Pledgor,
to transfer to or to register in the name of the Administrative Agent or any of
its nominees any or all of the Pledged Shares. Each delivery of Collateral
(including any After-acquired Shares) shall be accompanied by a schedule
describing the securities theretofore and then being

3

--------------------------------------------------------------------------------




pledged hereunder, which shall be attached hereto as Schedule 1 and made a part
hereof, provided that the failure to attach any such schedule hereto shall not
affect the validity of such pledge of such securities. Each schedule so
delivered shall supersede any prior schedules so delivered.

        5.     Representations and Warranties.    Each Pledgor represents and
warrants as follows:

        (a)   Schedule 2 hereto (i) correctly represents as of the date hereof
(A) the issuer, the certificate number, the Pledgor and the record and
beneficial owner, the number and class and the percentage of the issued and
outstanding Equity Interests of such class of all Pledged Shares and (B) the
issuer, the initial principal amount, the Pledgor and holder, date of and
maturity date of all Pledged Debt and (ii) together with the comparable schedule
to each supplement hereto, includes all Equity Interests, debt securities and
promissory notes required to be pledged hereunder. Except as set forth on
Schedule 2, the Pledged Shares represent all (or 65 percent in the case of
pledges of Foreign Subsidiaries) of the issued and outstanding Equity Interests
of each class of Equity Interests in the issuer on the date hereof.

        (b)   Such Pledgor is the legal and beneficial owner of the Collateral
pledged or assigned by such Pledgor hereunder free and clear of any Lien, except
for the Lien created by this Pledge Agreement.

        (c)   As of the date of this Pledge Agreement, the Pledged Shares
pledged by such Pledgor hereunder have been duly authorized and validly issued
and, in the case of Pledged Shares issued by a corporation, are fully paid and
non-assessable.

        (d)   The execution and delivery by such Pledgor of this Pledge
Agreement and the pledge of the Collateral pledged by such Pledgor hereunder
pursuant hereto create a valid and perfected first-priority security interest in
the Collateral, securing the payment of the Obligations, in favor of the
Administrative Agent for the ratable benefit of the Secured Parties.

        (e)   Such Pledgor has full power, authority and legal right to pledge
all the Collateral pledged by such Pledgor pursuant to this Pledge Agreement and
this Pledge Agreement constitutes a legal, valid and binding obligation of each
Pledgor, enforceable in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency or other similar laws affecting
creditors' rights generally and subject to general principles of equity.

        6.     Certification of Limited Liability Company, Limited Partnership
Interests and Pledged Debt.    (a)    The Equity Interests in any Domestic
Subsidiary that is organized as a limited liability company or limited
partnership and pledged hereunder shall be represented by a certificate and in
the organizational documents of such Domestic Subsidiary, the applicable Pledgor
shall cause the issuer of such interests to elect to treat such interests as a
"security" within the meaning of Article 8 of the Uniform Commercial Code of its
jurisdiction of organization or formation, as applicable, by including in its
organizational documents language substantially similar to the following and,
accordingly, such interests shall be governed by Article 8 of the Uniform
Commercial Code:

"The Partnership/Company hereby irrevocably elects that all
partnership/membership interests in the Partnership/Company shall be securities
governed by Article 8 of the Uniform Commercial Code of [jurisdiction of
organization or formation, as applicable]. Each certificate evidencing
partnership/membership interests in the Partnership/Company shall bear the
following legend: "This certificate evidences an interest in [name of
Partnership/LLC] and shall be a security for purposes of Article 8 of the
Uniform Commercial Code." No change to this provision shall be effective until
all outstanding certificates have been surrendered for cancelation and any new
certificates thereafter issued shall not bear the foregoing legend."

        (b)   Each Pledgor will cause any Indebtedness for borrowed money owed
to such Pledgor and required to be pledged hereunder to be evidenced by a duly
executed promissory note that is pledged and delivered to the Administrative
Agent pursuant to the terms hereof.

4

--------------------------------------------------------------------------------



        7.     Further Assurances.    Each Pledgor agrees that at any time and
from time to time, at the expense of such Pledgor, it will execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
which may be required under any applicable law, or which the Administrative
Agent or the Required Lenders may reasonably request, in order (x) to perfect
and protect any pledge, assignment or security interest granted or purported to
be granted hereby (including the priority thereof) or (y) to enable the
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral.

        8.     Voting Rights; Dividends and Distributions; Etc.    (a)    So
long as no Event of Default shall have occurred and be continuing:

          (i)  Each Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Collateral or any part thereof for any
purpose not prohibited by the terms of this Pledge Agreement or the other Credit
Documents; and

         (ii)  The Administrative Agent shall execute and deliver (or cause to
be executed and delivered) to each Pledgor all such proxies and other
instruments or documents as such Pledgor may reasonably request for the purpose
of enabling such Pledgor to exercise the voting and other rights that it is
entitled to exercise pursuant to paragraph (i) above.

        (b)   Subject to paragraph (c) below, each Pledgor shall be entitled to
receive and retain and use, free and clear of the Lien of this Pledge Agreement,
any and all dividends, distributions, principal and interest made or paid in
respect of the Collateral to the extent permitted by the Credit Agreement;
provided, however, that any and all noncash dividends, interest, principal or
other distributions that would constitute Pledged Shares or Pledged Debt,
whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the issuer of any Pledged Shares or received in
exchange for Pledged Shares or Pledged Debt or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise, shall
be, and shall be forthwith delivered to the Administrative Agent to hold as,
Collateral and shall, if received by such Pledgor, be received in trust for the
benefit of the Administrative Agent, be segregated from the other property or
funds of such Pledgor and be forthwith delivered to the Administrative Agent as
Collateral in the same form as so received (with any necessary indorsement).

        (c)   Upon written notice to a Pledgor by the Administrative Agent
following the occurrence and during the continuance of an Event of Default,

          (i)  all rights of such Pledgor to exercise or refrain from exercising
the voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 8(a)(i) shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, which shall thereupon have
the sole right to exercise or refrain from exercising such voting and other
consensual rights during the continuance of such Event of Default, provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following the occurrence and during
the continuance of an Event of Default to permit the Pledgors to exercise such
rights. After all Events of Default have been cured or waived and the US
Borrower has delivered to the Administrative Agent a certificate to that effect,
each Pledgor will have the right to exercise the voting and consensual rights
that such Pledgor would otherwise be entitled to exercise pursuant to the terms
of Section 8(a)(i) (and the obligations of the Administrative Agent under
Section 8(a)(ii) shall be reinstated);

         (ii)  all rights of such Pledgor to receive the dividends,
distributions and principal and interest payments that such Pledgor would
otherwise be authorized to receive and retain pursuant to

5

--------------------------------------------------------------------------------






Section 8(b) shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall thereupon have the sole right to receive
and hold as Collateral (subject to Section 12) such dividends, distributions and
principal and interest payments during the continuance of such Event of Default.
After all Events of Default have been cured or waived and the US Borrower has
delivered to the Administrative Agent a certificate to that effect, the
Administrative Agent shall repay to each Pledgor (unless previously applied to
the Obligations) (and, in any event, without interest) all dividends,
distributions and principal and interest payments that such Pledgor would
otherwise be permitted to receive, retain and use pursuant to the terms of
Section 8(b);

        (iii)  all dividends, distributions and principal and interest payments
that are received by such Pledgor contrary to the provisions of Section 8(b)
shall be received in trust for the benefit of the Administrative Agent, shall be
segregated from other property or funds of such Pledgor and shall forthwith be
delivered to the Administrative Agent as Collateral in the same form as so
received (with any necessary indorsements); and

        (iv)  in order to permit the Administrative Agent to receive all
dividends, distributions and principal and interest payments to which it may be
entitled under Section 8(b) above, to exercise the voting and other consensual
rights that it may be entitled to exercise pursuant to Section 8(c)(i) above,
and to receive all dividends, distributions and principal and interest payments
that it may be entitled to under Sections 8(c)(ii) and (c)(iii) above, such
Pledgor shall, if necessary, upon written notice from the Administrative Agent,
from time to time execute and deliver to the Administrative Agent, appropriate
proxies, dividend payment orders and other instruments or documents as the
Administrative Agent may reasonably request.

        9.     Transfers and Other Liens; Additional Collateral; Etc.    Each
Pledgor shall (a) not (i) except as permitted by the Credit Agreement, sell or
otherwise dispose of, or grant any option or warrant with respect to, any of the
Collateral or (ii) create or suffer to exist any consensual Lien upon or with
respect to any of the Collateral, except for the Lien under this Pledge
Agreement, provided that in the event such Pledgor sells or otherwise disposes
of assets permitted by the Credit Agreement and such assets are or include any
of the Collateral, the Administrative Agent shall release such Collateral to
such Pledgor free and clear of the Lien under this Pledge Agreement concurrently
with the consummation of such sale;

        (b)   pledge and, if applicable, cause each Domestic Subsidiary to
pledge, to the Administrative Agent for the benefit of the Secured Parties,
immediately upon acquisition thereof, all the capital stock and all evidence of
Indebtedness held or received by such Pledgor or Domestic Subsidiary required to
be pledged hereunder pursuant to Section 9.12 of the Credit Agreement, in each
case pursuant to a supplement to this Pledge Agreement substantially in the form
of Annex A hereto (it being understood that the execution and delivery of such a
supplement shall not require the consent of any Pledgor hereunder and that the
rights and obligations of each Pledgor hereunder shall remain in full force and
effect notwithstanding the addition of any new Subsidiary Pledgor as a party to
this Pledge Agreement); and

        (c)   defend its and the Administrative Agent's title or interest in and
to all the Collateral (and in the Proceeds thereof) against any and all Liens
(other than the Lien of this Pledge Agreement), however arising, and any and all
Persons whomsoever.

        10.   Administrative Agent Appointed Attorney-in-Fact.    Each Pledgor
hereby appoints, which appointment is irrevocable and coupled with an interest,
the Administrative Agent as such Pledgor's attorney-in-fact, with full authority
in the place and stead of such Pledgor and in the name of such Pledgor or
otherwise, to take any action and to execute any instrument or document, in each
case after the occurrence and during the continuance of an Event of Default,
that the Administrative Agent may deem reasonably necessary or advisable to
accomplish the purposes of this Pledge Agreement, including

6

--------------------------------------------------------------------------------




to receive, indorse and collect all instruments made payable to such Pledgor
representing any dividend, distribution or principal or interest payment in
respect of the Collateral or any part thereof and to give full discharge for the
same.

        11.   The Administrative Agent's Duties.    The powers conferred on the
Administrative Agent hereunder are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral, as to ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Pledged Shares, whether or not the Administrative
Agent or any other Secured Party has or is deemed to have knowledge of such
matters, or as to the taking of any necessary steps to preserve rights against
any parties or any other rights pertaining to any Collateral. The Administrative
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which the Administrative Agent accords its
own property.

        12.   Remedies. If any Event of Default shall have occurred and be
continuing:

        (a)   The Administrative Agent may exercise in respect of the
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party upon
default under the NY UCC (whether or not the NY UCC applies to the affected
Collateral) and also may without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange broker's board or at any of the Administrative Agent's offices
or elsewhere, for cash, on credit or for future delivery, at such price or
prices and upon such other terms as are commercially reasonable irrespective of
the impact of any such sales on the market price of the Collateral. The
Administrative Agent shall be authorized at any such sale (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers of
Collateral to Persons who will represent and agree that they are purchasing the
Collateral for their own account for investment and not with a view to the
distribution or sale thereof, and, upon consummation of any such sale, the
Administrative Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each purchaser at any
such sale shall hold the property sold absolutely free from any claim or right
on the part of any Pledgor, and each Pledgor hereby waives (to the extent
permitted by law) all rights of redemption, stay and/or appraisal that it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Administrative Agent or any Secured Party
shall have the right upon any such public sale, and, to the extent permitted by
law, upon any such private sale, to purchase the whole or any part of the
Collateral so sold, and the Administrative Agent or such Secured Party may
subject to (x) the satisfaction in full in cash of all payments due pursuant to
Section 12(b)(i), and (y) the ratable satisfaction of the Obligations in
accordance with Section 12(b)(ii) pay the purchase price by crediting the amount
thereof against the Obligations. Each Pledgor agrees that, to the extent notice
of sale shall be required by law, at least ten days' notice to such Pledgor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Administrative Agent
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. To the extent permitted by law, each Pledgor
hereby waives any claim against the Administrative Agent arising by reason of
the fact that the price at which any Collateral may have been sold at such a
private sale was less than the price that might have been obtained at a public
sale, even if the Administrative Agent accepts the first offer received and does
not offer such Collateral to more than one offeree.

7

--------------------------------------------------------------------------------




        (b)   The Administrative Agent shall apply the proceeds of any
collection or sale of the Collateral at any time after receipt as follows:

          (i)  first, to the payment of all reasonable and documented costs and
expenses incurred by the Administrative Agent in connection with such collection
or sale or otherwise in connection with this Pledge Agreement, the other Credit
Documents or any of the Obligations, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Administrative Agent hereunder or under any other
Credit Document on behalf of any Pledgor and any other reasonable and documented
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Credit Document;

         (ii)  second, to the Secured Parties, an amount equal to all
Obligations owing to them on the date of any such distribution, and, if such
moneys shall be insufficient to pay such amounts in full, then ratably (without
priority of any one over any other) to such Secured Parties in proportion to the
unpaid amounts thereof; and

        (iii)  third, any surplus then remaining shall be paid to the Pledgors
or their successors or assigns or to whomsoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct.

Upon any sale of the Collateral by the Administrative Agent (including pursuant
to a power of sale granted by statute or under a judicial proceeding), the
receipt of the Administrative Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

        (c)   The Administrative Agent may exercise any and all rights and
remedies of each Pledgor in respect of the Collateral.

        (d)   All payments received by any Pledgor after the occurrence and
during the continuance of an Event of Default in respect of the Collateral shall
be received in trust for the benefit of the Administrative Agent, shall be
segregated from other property or funds of such Pledgor and shall be forthwith
delivered to the Administrative Agent as Collateral in the same form as so
received (with any necessary indorsement).

        (e)   Each Pledgor hereby consents to the transfer, at any time after
the occurrence and during the continuance of an Event of Default, of any Pledged
Shares to the Administrative Agent or its designee and to the substitution, at
any time after the occurrence and during the continuance of an Event of Default,
of the Administrative Agent or its designee as a partner, member or shareholder
of the limited liability company, partnership or other entity that issued the
Pledged Shares.

        13.   Amendments, etc. with Respect to the Obligations; Waiver of
Rights.    Each Pledgor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Pledgor and without notice to or
further assent by any Pledgor, (a) any demand for payment of any of the
Obligations made by the Administrative Agent or any other Secured Party may be
rescinded by such party and any of the Obligations continued, (b) the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any other Secured Party, (c) the Credit Agreement,
the other Credit Documents, the Letters of Credit and any other documents
executed and delivered in connection therewith and the Hedge Agreements and any
other documents executed and delivered in connection therewith and any documents
entered into with the Administrative Agent or any of its Affiliates in
connection with treasury, depositary or cash

8

--------------------------------------------------------------------------------




management services or in connection with any automated clearinghouse transfer
of funds may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders, as the case may be,
or, in the case of any Hedge Agreement or documents entered into with the
Administrative Agent or any of its Affiliates in connection with treasury,
depositary or cash management services or in connection with any automated
clearinghouse transfer of funds, the party thereto) may deem advisable from time
to time, and (d) any collateral security, guarantee or right of offset at any
time held by the Administrative Agent or any other Secured Party for the payment
of the Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Administrative Agent nor any other Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Pledge Agreement or any property
subject thereto. When making any demand hereunder against any Pledgor, the
Administrative Agent or any other Secured Party may, but shall be under no
obligation to, make a similar demand on the US Borrower or any Pledgor or
pledgor, and any failure by the Administrative Agent or any other Secured Party
to make any such demand or to collect any payments from the US Borrower or any
Pledgor or pledgor or any release of the US Borrower or any Pledgor or pledgor
shall not relieve any Pledgor in respect of which a demand or collection is not
made or any Pledgor not so released of its several obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of the Administrative Agent or any other Secured
Party against any Pledgor. For the purposes hereof "demand" shall include the
commencement and continuance of any legal proceedings.

        14.   Continuing Security Interest; Assignments Under the Credit
Agreement; Release.    (a)    This Pledge Agreement shall remain in full force
and effect and be binding in accordance with and to the extent of its terms upon
each Pledgor and the successors and assigns thereof, and shall inure to the
benefit of the Administrative Agent and the other Secured Parties and their
respective successors, indorsees, transferees and assigns until all the
Obligations under the Credit Documents shall have been satisfied by payment in
full, the Commitments shall be terminated and no Letters of Credit shall be
outstanding, notwithstanding that from time to time during the term of the
Credit Agreement and any Hedge Agreement the Credit Parties may be free from any
Obligations. This Pledge Agreement and the security interest granted hereby
shall terminate on the first date on which all the Obligations under the Credit
Documents shall have been satisfied by payment in full, the Commitments shall be
terminated and no Letters of Credit shall be outstanding.

        (b)   A Subsidiary Pledgor shall automatically be released from its
obligations hereunder and the Pledge of such Subsidiary Pledgor shall be
automatically released upon the consummation of any transaction permitted by the
Credit Agreement as a result of which such Subsidiary Pledgor ceases to be a
Domestic Subsidiary of the US Borrower.

        (c)   Upon any sale or other transfer by any Pledgor of any Collateral
that is permitted under the Credit Agreement, or upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Collateral pursuant to Section 14.1 of the Credit Agreement, the obligations of
such Pledgor with respect to such Collateral and the security interest granted
hereby in such Collateral shall be automatically released and such Collateral
sold free and clear of the Lien and Security Interests created hereby.

        (d)   In connection with any termination or release pursuant to
paragraph (a), (b) or (c), the Administrative Agent shall execute and deliver to
any Pledgor, at such Pledgor's expense, all documents that such Pledgor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 14 shall be without recourse to
or warranty by the Administrative Agent.

        15.   Reinstatement.    This Pledge Agreement shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must

9

--------------------------------------------------------------------------------




otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Pledgor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
US Borrower or any other Pledgor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

        16.   Notices.    All notices, requests and demands pursuant hereto
shall be made in accordance with Section 14.2 of the Credit Agreement. All
communications and notices hereunder to any Subsidiary Pledgor shall be given to
it in care of the US Borrower at the US Borrower's address set forth in
Section 14.2 of the Credit Agreement.

        17.   Counterparts.    This Pledge Agreement may be executed by one or
more of the parties to this Pledge Agreement on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Pledge Agreement signed by all the
parties shall be lodged with the Administrative Agent and the US Borrower.

        18.   Severability.    Any provision of this Pledge Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

        19.   Integration.    This Pledge Agreement represents the agreement of
each of the Pledgors with respect to the subject matter hereof and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Secured Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.

        20.   Amendments in Writing; No Waiver; Cumulative Remedies.

        (a)   None of the terms or provisions of this Pledge Agreement may be
waived, amended, supplemented or otherwise modified except by a written
instrument executed by the affected Pledgor and the Administrative Agent in
accordance with Section 14.1 of the Credit Agreement.

        (b)   Neither the Administrative Agent nor any Secured Party shall by
any act (except by a written instrument pursuant to Section 20(a) hereof),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default or in
any breach of any of the terms and conditions hereof. No failure to exercise,
nor any delay in exercising, on the part of the Administrative Agent or any
other Secured Party, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that the Administrative
Agent or such other Secured Party would otherwise have on any future occasion.

        (c)   The rights, remedies, powers and privileges herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

        21.   Section Headings.    The Section headings used in this Pledge
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

        22.   Successors and Assigns.    This Pledge Agreement shall be binding
upon the successors and assigns of each Pledgor and shall inure to the benefit
of the Administrative Agent and the other

10

--------------------------------------------------------------------------------




Secured Parties and their respective successors and assigns, except that no
Pledgor may assign, transfer or delegate any of its rights or obligations under
this Pledge Agreement without the prior written consent of the Administrative
Agent.

        23.   WAIVER OF JURY TRIAL.    EACH PLEDGOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS PLEDGE AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

        24.   Submission to Jurisdiction; Waivers.    Each of the Pledgors
hereby irrevocably and unconditionally:

        (a)   submits for itself and its property in any legal action or
proceeding relating to this Pledge Agreement, and the other Credit Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof;

        (b)   consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

        (c)   agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Pledgor at its
address referred to in Section 16 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

        (d)   agrees that nothing herein shall affect the right of the
Administrative Agent or any other Secured Party to effect service of process in
any other manner permitted by law or shall limit the right of the Administrative
Agent or any other Secured Party to sue in any other jurisdiction; and

        (e)   waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 24 any special, exemplary, punitive or consequential damages.

        25.   GOVERNING LAW.    THIS PLEDGE AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, each of the undersigned has caused this Pledge
Agreement to be duly executed and delivered by its duly authorized officer as of
the day and year first above written.

 
   
   
   
    ROCKWOOD SPECIALTIES INTERNATIONAL, INC.,
 
 
by
 
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

        Name:   Michael W. Valente         Title:   Assistant Secretary
 
 
ROCKWOOD SPECIALTIES GROUP, INC.,
 
 
by
 
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

        Name:   Michael W. Valente         Title:   Assistant Secretary
 
 
ALPHAGARY CORPORATION,
 
 
by
 
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

        Name:   Michael W. Valente         Title:   Assistant Secretary
 
 
ADVANTIS TECHNOLOGIES, INC.,
 
 
by
 
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

        Name:   Michael W. Valente         Title:   Assistant Secretary
 
 
CERAMTEC NORTH AMERICA INNOVATIVE
CERAMIC ENGINEERING CORPORATION
 
 
by
 
/s/  WALTER DOLLMAN      

--------------------------------------------------------------------------------

        Name:   Walter Dollman         Title:   President/CEO
 
 
CHEMETALL CHEMICAL PRODUCTS INC.,
 
 
by
 
/s/  PHILIP E. KELLY      

--------------------------------------------------------------------------------

        Name:   Philip E. Kelly         Title:   President
 
 
CHEMETALL CORP.,
 
 
by
 
/s/  PHILIP E. KELLY      

--------------------------------------------------------------------------------

        Name:   Philip E. Kelly         Title:   Vice President
 
 
CHEMETALL FOOTE CORP.,
 
 
by
 
/s/  P.J. SEAMAN      

--------------------------------------------------------------------------------

        Name:   P.J. Seaman         Title:   Vice President
 
 
CHEMICAL SPECIALTIES, INC.,
 
 
by
 
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

        Name:   Michael W. Valente         Title:   Assistant Secretary        
     

--------------------------------------------------------------------------------




 
 
COMPUGRAPHICS U.S.A. INC.,
 
 
by
 
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

        Name:   Michael W. Valente         Title:   Assistant Secretary
 
 
CYANTEK CORPORATION,
 
 
by
 
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

        Name:   Michael W. Valente         Title:   Assistant Secretary
 
 
ELECTROCHEMICALS INC.,
 
 
by
 
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

        Name:   Michael W. Valente         Title:   Assistant Secretary
 
 
EXSIL, INC.,
 
 
by
 
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

        Name:   Michael W. Valente         Title:   Assistant Secretary
 
 
FOOTE CHILE HOLDING COMPANY,
 
 
by
 
/s/  P.J. SEAMAN      

--------------------------------------------------------------------------------

        Name:   P.J. Seaman         Title:   Vice President
 
 
LUREX, INC.,
 
 
by
 
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

        Name:   Michael W. Valente         Title:   Assistant Secretary
 
 
OAKITE PRODUCTS, INC.,
 
 
by
 
/s/  GREGORY V. POFF      

--------------------------------------------------------------------------------

        Name:   Gregory V. Poff         Title:   Secretary
 
 
ROCKWOOD AMERICA INC.,
 
 
by
 
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

        Name:   Michael W. Valente         Title:   Assistant Secretary
 
 
ROCKWOOD SPECIALTIES INC.,
 
 
by
 
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

        Name:   Michael W. Valente         Title:   Assistant Secretary
 
 
ROCKWOOD PIGMENTS NA, INC.,
 
 
by
 
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

        Name:   Michael W. Valente         Title:   Assistant Secretary        
     

--------------------------------------------------------------------------------




 
 
RS FUNDING CORPORATION,
 
 
by
 
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

        Name:   Michael W. Valente         Title:   Assistant Secretary
 
 
RW HOLDING CORP.,
 
 
by
 
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

        Name:   Michael W. Valente         Title:   Assistant Secretary
 
 
SACHTLEBEN CORPORATION,
 
 
by
 
/s/  PAUL FRAZIER      

--------------------------------------------------------------------------------

        Name:   Paul Frazier         Title:   Vice President
Plastics & Coatings Market
 
 
SOUTHERN CLAY PRODUCTS, INC.,
 
 
by
 
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

        Name:   Michael W. Valente         Title:   Assistant Secretary
 
 
SOUTHERN COLOR N.A., INC.,
 
 
by
 
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

        Name:   Michael W. Valente         Title:   Assistant Secretary
 
 
CREDIT SUISSE FIRST BOSTON,
acting through its Cayman Islands Branch, as administrative agent
 
 
by
 
/s/  S. WILLIAM FOX      

--------------------------------------------------------------------------------

        Name:   S. William Fox         Title:   Director
 
 
by
 
/s/  DAVID DODD      

--------------------------------------------------------------------------------

        Name:   David Dodd         Title:   Associate

--------------------------------------------------------------------------------



SUBSIDIARY PLEDGORS

AlphaGary Corporation
Advantis Technologies, Inc.
CeramTec North America Innovative Ceramic Engineering Corporation
Chemical Specialties, Inc.
Chemetall Corp.
Chemetall Chemical Products Inc.
Chemetall Foote Corp.
Compugraphics U.S.A. Inc.
Cyantek Corporation
Electrochemicals Inc.
Exsil, Inc.
Foote Chile Holding Company
Lurex, Inc.
Oakite Products, Inc.
Rockwood America Inc.
Rockwood Specialties Inc.
Rockwood Pigments NA, Inc.
RS Funding Corporation
RW Holding Corp.
Sachtleben Corporation
Southern Clay Products, Inc.
Southern Color N.A., Inc.

--------------------------------------------------------------------------------



SCHEDULE 2
TO THE PLEDGE AGREEMENT

Pledged Shares

[Schedule To Come]

Pledged Debt

[Schedule To Come]

--------------------------------------------------------------------------------



ANNEX A TO THE
PLEDGE AGREEMENT

      SUPPLEMENT NO. [    ] dated as of [    ], to the Pledge Agreement (the
"Pledge Agreement") dated as of July 30, 2004, among ROCKWOOD SPECIALTIES
INTERNATIONAL, INC., a Delaware corporation ("Holdings") ROCKWOOD SPECIALTIES
GROUP, INC., a Delaware corporation (the "US Borrower"), the Subsidiaries of the
US Borrower listed on Schedule 1 thereto (each a "Subsidiary Pledgor" and,
collectively, the "Subsidiary Pledgors"; the US Borrower, Holdings and the
Subsidiary Pledgors are referred to collectively herein as the "Pledgors") and
CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch, as
administrative agent (in such capacity, the "Administrative Agent") for the
lenders (the "Lenders") from time to time parties to the Credit Agreement
referred to below.

        A. Reference is made to (a) the Credit Agreement dated as of July 30,
2004 (as amended, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among the US Borrower, Rockwood Specialties Limited, a
company incorporated under the laws of England and Wales, Holdings, the Lenders,
the Administrative Agent, UBS Securities LLC and Goldman Sachs Credit Partners
L.P., as co-syndication agents, and (b) the Guarantee dated as of July 30, 2004
(as amended, supplemented or otherwise modified from time to time, the
"Guarantee"), among the US Borrower, Holdings, the Subsidiary Guarantors party
thereto and the Administrative Agent.

        B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Pledge Agreement.

        C. The Pledgors have entered into the Pledge Agreement in order to
induce the Administrative Agent, the Co-Syndication Agents, the Lenders and the
Letter of Credit Issuer to enter into the Credit Agreement and to induce the
Lenders and the Letter of Credit Issuer to make their respective Extensions of
Credit to the Borrowers under the Credit Agreement and to induce one or more
Lenders or Affiliates of Lenders to enter into Hedge Agreements with the
Borrowers and/or the Restricted Subsidiaries.

        D. The undersigned [Pledgors] [Domestic Subsidiaries] (each an
"Additional Pledgor") are (a) the legal and beneficial owners of the Equity
Interests described under Schedule 1 hereto and issued by the entities named
therein (such pledged Equity Interests, together with any Equity Interests
obtained in the future of the issuer of such Pledged Shares (the "After-acquired
Additional Pledged Shares"), referred to collectively herein as the "Additional
Pledged Shares") and (b) the legal and beneficial owners of the Indebtedness
(the "Additional Pledged Debt") described under Schedule 1 hereto.

        E. Section 9.12 of the Credit Agreement and Section 9(b) of the Pledge
Agreement provide that additional Subsidiaries may become Subsidiary Pledgors
under the Pledge Agreement by execution and delivery of an instrument in the
form of this Supplement. Each undersigned Additional Pledgor is executing this
Supplement in accordance with the requirements of Section 9(b) of the Pledge
Agreement to pledge to the Administrative Agent for the benefit of the Secured
Parties the Additional Pledged Shares and the Additional Pledged Debt [and to
become a Subsidiary Pledgor under the Pledge Agreement] in order to induce the
Lenders and the Letter of Credit Issuer to make additional Extensions of Credit
and as consideration for Extensions of Credit previously made.

        Accordingly, the Administrative Agent and each undersigned Additional
Pledgor agree as follows:

        SECTION 1. In accordance with Section 9(b) of the Pledge Agreement, each
Additional Pledgor by its signature hereby transfers, assigns and pledges to the
Administrative Agent for the ratable benefit of the Secured Parties, and hereby
grants to the Administrative Agent for the ratable benefit of the Secured
Parties, a security interest in all of such Additional Pledgor's right, title
and interest in the

--------------------------------------------------------------------------------




following, whether now owned or existing or hereafter acquired or existing
(collectively, the "Additional Collateral"):

(a)the Additional Pledged Shares held by such Additional Pledgor and the
certificates representing such Additional Pledged Shares and any interest of
such Additional Pledgor in the entries on the books of the issuer of the
Additional Pledged Shares or any financial intermediary pertaining to the
Additional Pledged Shares and all dividends, cash, warrants, rights, instruments
and other property or proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
Additional Pledged Shares, provided that the Additional Pledged Shares under
this Supplement shall not include more than 65 percent of the issued and
outstanding Equity Interests in any Foreign Subsidiary;

(b)the Additional Pledged Debt and the instruments evidencing the Additional
Pledged Debt owed to such Additional Pledgor, and all interest, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Additional Pledged Debt; and

(c)to the extent not covered by clauses (a) and (b) above, respectively, all
proceeds of any or all of the foregoing Additional Collateral. For purposes of
this Supplement, the term "proceeds" shall include all "proceeds" as defined in
the NY UCC and shall also include proceeds of any indemnity or guarantee payable
to any Additional Pledgor or the Administrative Agent from time to time with
respect to any of the Additional Collateral.

        For purposes of the Pledge Agreement, (x) the Collateral shall be deemed
to include the Additional Collateral and (y) the After-acquired Pledged Shares
shall be deemed to include the Additional After-acquired Pledge Shares.

        [SECTION 2. Each Additional Pledgor by its signature below becomes a
Pledgor under the Pledge Agreement with the same force and effect as if
originally named therein as a Pledgor and each Additional Pledgor hereby agrees
to all the terms and provisions of the Pledge Agreement applicable to it as a
Pledgor thereunder. Each reference to a "Subsidiary Pledgor" or a "Pledgor" in
the Pledge Agreement shall be deemed to include each Additional Pledgor. The
Pledge Agreement is hereby incorporated herein by reference.]1

        SECTION [2][3]. Each Additional Pledgor represents and warrants as
follows:

(a)Schedule 1 hereto (i) correctly represents as of the date hereof (A) the
issuer, the certificate number, the Pledgor and registered owner, the number and
class and the percentage of the issued and outstanding Equity Interests of such
class of all Additional Pledged Shares and (B) the issuer, the initial principal
amount, the Pledgor and holder, date of and maturity date of all Additional
Pledged Debt and (ii) together with Schedule 2 to the Pledge Agreement, the
comparable schedules to each other Supplement to the Pledge Agreement, includes
all Equity Interests, debt securities and promissory notes required to be
pledged hereunder. Except as set forth on Schedule 1, the Pledged Shares
represent all (or 65 percent in the case of pledges of Foreign Subsidiaries) of
the issued and outstanding Equity Interests of each class of Equity Interests of
the issuer on the date hereof.

(b)Such Additional Pledgor is the legal and beneficial owner of the Additional
Collateral pledged or assigned by such Additional Pledgor hereunder free and
clear of any Lien, except for the Lien created by this Supplement to the Pledge
Agreement.

--------------------------------------------------------------------------------

1Include for new pledgors only.

2

--------------------------------------------------------------------------------



(c)As of the date of this Supplement, the Additional Pledged Shares pledged by
such Additional Pledgor hereunder have been duly authorized and validly issued
and, in the case of Additional Pledged Shares issued by a corporation, are fully
paid and non-assessable.

(d)The execution and delivery by such Additional Pledgor of this Supplement and
the pledge of the Additional Collateral pledged by such Additional Pledgor
hereunder pursuant hereto create a valid and perfected first-priority security
interest in the Additional Collateral, securing the payment of the Obligations,
in favor of the Administrative Agent for the ratable benefit of the Secured
Parties.

(e)Such Additional Pledgor has full power, authority and legal right to pledge
all the Additional Collateral pledged by such Additional Pledgor pursuant to
this Supplement and this Supplement constitutes a legal, valid and binding
obligation of each Additional Pledgor, enforceable in accordance with its terms,
except as enforceability thereof may be limited by bankruptcy, insolvency or
other similar laws affecting creditors' rights generally and subject to general
principles of equity.

        SECTION [3][4]. This Supplement may be executed by one or more of the
parties to this Supplement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Supplement signed by all the parties shall be lodged with the
Administrative Agent and the US Borrower. This Supplement shall become effective
as to each Additional Pledgor when the Administrative Agent shall have received
counterparts of this Supplement that, when taken together, bear the signatures
of such Additional Pledgor and the Administrative Agent.

        SECTION [4][5]. Except as expressly supplemented hereby, the Pledge
Agreement shall remain in full force and effect.

        SECTION [5][6]. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

        SECTION [6][7]. Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Pledge Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

        SECTION [7][8]. All notices, requests and demands pursuant hereto shall
be made in accordance with Section 16 of the Pledge Agreement. All
communications and notices hereunder to each Additional Pledgor shall be given
to it in care of the US Borrower at the US Borrower's address set forth in
Section 14.2 of the Credit Agreement.

        SECTION [8][9]. Each Additional Pledgor agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent.

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, each Additional Pledgor and the Administrative Agent
have duly executed this Supplement to the Pledge Agreement as of the day and
year first above written.

    [NAME OF ADDITIONAL PLEDGOR],
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

    CREDIT SUISSE FIRST BOSTON, AS
ADMINISTRATIVE AGENT,
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------



SCHEDULE 1 TO
SUPPLEMENT NO.[    ]
TO THE PLEDGE AGREEMENT

Pledged Shares

Pledgor


--------------------------------------------------------------------------------

  Issuer

--------------------------------------------------------------------------------

  Class of Stock

--------------------------------------------------------------------------------

  Stock Certificate No(s)

--------------------------------------------------------------------------------

  Number of Shares

--------------------------------------------------------------------------------

  Percentage of Issued and Outstanding Shares

--------------------------------------------------------------------------------

                     

Pledged Debt

Pledgor


--------------------------------------------------------------------------------

  Issuer

--------------------------------------------------------------------------------

  Initial Principal Amount

--------------------------------------------------------------------------------

  Date of Note

--------------------------------------------------------------------------------

  Maturity Date

--------------------------------------------------------------------------------

   
                     

--------------------------------------------------------------------------------


